DETAILED ACTION
Status of Application
1.	The claims 1-14 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  
Drawings
4.	The drawings are objected to because Figs. 1-4 contain substantial textual caption information. This text should properly be placed in the Specification and reference the figures; it should not be included in the drawings themselves.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims  1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is drawn to a process but contains no limitations to any steps that need to be carried out in order for a method to fall within the scope of the claim. The metes and bounds of what methods might be covered by claim 1 are thus unclear and the claim is indefinite under USC 112. 

	Claim 3 is indefinite because the use of multiple ranges and “preferably” renders unclear what concentration is covered by the claim. The claim is further indefinite because the term “the precursors” lacks antecedent basis in the claim. 
	Claim 4 is indefinite because it contains limitations to process steps (“in a second stage of product sintering is carried out by chemical synthesis process […]”) but the claim is a product claim. The process limitations are such that it is not possible to determine if they mean to limit the claimed additive by way of product-by-process limitations, or if they are meant to cover a process itself. The claim is further indefinite because there is not proper antecedent basis for “the composition of low-melting point metal oxides.”
	Claim 5 is indefinite because it contains limitations to two different sintering temperature ranges (1130-1180 °C and 980-1050 °C) and it is not possible to discern how these ranges are achieve or to what they correspond. The claim is further indefinite because of the use of multiple concentration ranges, with one stated to be preferable. 
	Claim 6 is indefinite because it contains limitations stating that the Cu and/or Ag nanoparticles are added to ceramic enamels, but the claim is drawn to an additive. It is therefore unclear if the claim covers additive mixtures of the claim 1 additive and Cu/Si, or if it covers ceramic enamels. Claim 2 is further indefinite because the meaning of “attributing the microicidal, antibacterial, and antifungal properties” is unclear.
	Claim 7 is indefinite because an improvement in “mechanical properties up to 25%” is indefinite. It is unclear if all, some, one, or just certain mechanical properties need be improved by 25% in order to fall within the scope of the claims. Further, it is unclear how this 25% value would be measured for any/all mechanical properties. 
	Claim 8 is indefinite because “the rheological properties” and “the species” lack proper antecedent basis. 
	Claim 9 is indefinite because the use of multiple ranges and “preferably” renders unclear what concentration is covered by the claim. The claim is further indefinite because the term “the precursors” lacks antecedent basis in the claim. The claim is further indefinite because “improve the sintering process” is an ambiguous limitation. 
	Claim 10 is indefinite because the use of multiple ranges and “preferably” renders unclear what concentration is covered by the claim. The claim is further indefinite because the term “the precursors” lacks antecedent basis in the claim. The claim is further indefinite because “improve the sintering process” is an ambiguous limitation. 
	Claims 11 and 12 are indefinite under USC 112 as depending from indefinite claim 1 and containing the indefinite limitations thereof. 
	Claim 13 is drawn to an additive but contains the limitation “with a high energy grinding process using a planetary mill or high kinetic energy ball mill […].” It is unclear if this is meant to be a product-by-process limitation, or a process in which the claimed additive is able to be used. Claim 13 is further indefinite because it states that a micronized powder is produced, and the claim from which it depends is drawn to a nanostructured (interpreted as nano-sized) additive. These limitations to particle size are therefore contradictory. 
	Claim 14 is indefinite because it contains process limitations not in proper product-by-process form, and thus it is unclear if the claim is meant to be drawn to additives containing structural and/or compositional limitations necessarily arising from these process steps, or if the claims is meant to be drawn to a process containing said steps. Claim 14 is indefinite because the use of multiple ranges and “preferably” renders unclear what concentration is covered by the claim. The claim is further indefinite because the term “the precursors” lacks antecedent basis in the claim.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (Influence of pH on the Stability of Alumina and Silica Nanosuspension Produced by Wet Grinding). 
	Regarding claim 3, Patel et al teaches (see sections 2.1. "Materials" and 3.1. "Preparation of Nanosuspension") "nanostructured" additives of silica or alumina manufactured by a milling process consisting of attrition milling in wet basis, which is fed from an aqueous dispersion of the compound to be ground, i.e. silica or alumina, in a concentration of 15 wt%, the particle size of the precursors is respectively 8.78 µm and around 100 mesh. The produced "nanostructured" additives of silica or alumina show a nanometric size between 130 and 380 nm, depending on the grinding time (see Fig. 1). Each limitation of instant claim 3 is therefore met by the teachings of the prior art of record, and the claim is anticipated. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-2, 4-5, and 7-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boyce et al (US 2862827) in view of Ozcariz Fernandez (WO 03/059840 A1).
	Regarding claim 1, Boyce et al teaches a ceramic body and method of producing the same, said method comprising a step wherein a sintering flux is added. An embodiment is taught wherein said flux comprises 4.84 wt% Na2O, 7.20 wt% K2O, 9.03 wt% ZnO, 1.54 wt% B2O3, 8.55 wt% Al2O3, 61.22 wt% SiO2, and 7.62 wt% CaF2. The flux is thus an additive that comprises Si, Ca, K, Na, B, and Zn. Boyce teaches that the flux additive particulate can have a sub-micron size (see column 2, lines 1-2). Thus, routine optimization in choosing a size range of less than one micrometer from the finite embodiments taught by Boyce would lead one of ordinary skill to an additive that is nanostructured. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness. 
	Boyce also teaches a process for producing the aforementioned additive (see column 3, lines 25-35). 
	Claim 1 differs from Boyce et al because Boyce does not teach that the sintering flux additive comprises phosphorus. However, it would have been obvious to one of ordinary skill in the art to modify Boyce in view of Ozcariz Fernandez in order to include this component in the flux additive because Ozcariz Fernandez teaches a similar ceramic composition and provides a teaching for a sintering flux component that advantageously includes phosphorous (see Abstract). The Ozcariz Fernandez ceramic is formed from a paste and is used in equivalent ceramic tile applications as the ceramics taught by Boyce. Ozcariz Fernandez teaches that the flux component comprises phosphorous and that inclusion of phosphorous in the flux leads to improvement in the physicochemical properties of the pastes: water absorption, whiteness, mechanical strength of the raw and dry ceramic piece (see paragraph 0047). This teaching would provide motivation for one of ordinary skill in the art to include P in the nanostructured additive taught by Boyce et al, and one would have had a reasonable expectation of success in the modification because Boyce and Ozcariz Fernandez are each drawn to ceramic formulations used to make tiles, etc. 
	As shown, the sintering flux taught by Boyce in view of Ozcariz Fernandez is equivalent to that of the instant claim 1. It would thus have equivalent ability to reduce the sintering temperature of bodies of the type of claim 1 when added thereto. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 2, the claim is interpreted as being drawn to a nanostructure additive and not to a formulation comprising the additive and other components such as Ag and Cu. Thus, the limitations to the effect of this additive when present with said Ag and Cu are considered to be property limitations and not compositional limitations. As discussed above, the equivalent additive taught by Boyce in view of Ozcariz Fernandez necessarily also has equivalent properties. The further limitations of instant claim 2 are met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 4, the claim is interpreted to be drawn to an additive having nano-sized particles. This limitation is met by the teachings of the cited prior art of record, as shown above. 
	Regarding claim 5, the further limitations of the claim are drawn to properties of a particular ceramic type when the additive of the claims is added thereto. As the additive taught by the prior art of record is shown to be equivalent to that of instant claim 1, the resultant sintering temperature of the ceramic types of claim 5 would necessarily result when it was added in the claimed concentrations. The further limitations of claim 5 are thus met by the teachings of the prior art of record. 
	Regarding claim 7, the further limitations of the claim are drawn to properties arising when the additive of the claims is added thereto. As the additive taught by the prior art of record is shown to be equivalent to that of instant claim 1, the resultant sintering times and property retention of the ceramic types of claim 7 would necessarily result when it was added in the claimed concentrations. The further limitations of claim 7 are thus met by the teachings of the prior art of record. 
	Regarding claim 8, as discussed above, the additive taught by the prior art of record is shown to be equivalent to that of instant claim 1, and thus the properties thereof when used with ceramic formulations is also equivalent. The further limitations of instant claim 8 are thus met by the teachings of Boyce in view of Ozcariz Fernandez. 
	Regarding claim 9, the further limitations of the claim are drawn to an ability of additives to be added to mixtures and processed to produce certain results according to the claim. As discussed above, the additive taught by the prior art of record is shown to be equivalent to that of instant claim 1, and thus the properties thereof when used with ceramic formulations is also equivalent. The further limitations of instant claim 9 are thus met by the teachings of Boyce in view of Ozcariz Fernandez. 
 	Regarding claim 10, the further limitations of the claim are drawn to an ability of additives to be added to mixtures and processed to produce certain results according to the claim. As discussed above, the additive taught by the prior art of record is shown to be equivalent to that of instant claim 1, and thus the properties thereof when used with ceramic formulations is also equivalent. The further limitations of instant claim 10 are thus met by the teachings of Boyce in view of Ozcariz Fernandez. 
	Regarding claim 11, Boyce teaches that the inventive mixture can be in the form of an aqueous dispersion (see column 2, lines 65-70). 
	Regarding claim 12, Boyce teaches that the inventive mixture can be provided in the form of a powder that, as discussed above, can have a micron size. 
	Regarding claim 13, Boyce teaches that the inventive mixture can be provided in the form of a powder that, as discussed above, can have a micron size. The process limitations regarding how the powder is micronized do not hold patentable weight in distinguishing the instantly claimed additive over the equivalent additive taught by Boyce in view of Ozcariz Fernandez. Thus, claim 13 is obvious and not patentably distinct over the prior art of record. 
	Regarding claim 14, the claim is drawn to a nanostructured additive but contains only limitations to precursor compounds from which the claimed additive is formed. These limitations do not hold patentable weight in distinguishing the claimed additive over that taught by Boyce in view of Ozcariz Fernandez and shown above to be equivalent, because the precursor compounds do not necessarily impart any structural or compositional limitations on the final additive product. Thus, the additive taught by the aforementioned prior art remains obviousness-rendering for the instantly claimed additive, and claim 14 is not patentably distinct over the prior art of record. 
Conclusion
12	No claim is allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW26 March 2021